Case 1:18-cv-00513-WES-PAS Document 14 Filed 01/03/19 Page 1 of 3 PageID #: 138



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND
 ROBERT WATTERSON, individually and on             )
 behalf of all others similarly situated,          )
                                                   )
       Plaintiff,                                  )   Civil Action No. 18-cv-00513
 v.                                                )
                                                   )
 CONSUMER REPORTS, INC.,                           )
                                                   )
       Defendant.                                  )
  JOINT MOTION FOR EXTENSION OF TIME FOR DEFENDANT TO RESPOND TO
     THE AMENDED COMPLAINT AND STIPULATED BRIEFING SCHEDULE

        Plaintiff Robert Waterson and Defendant Consumer Reports, Inc. jointly move for an

 extension of time for Defendant to respond to the Amended Complaint to and including January

 25, 2019 and for the Court to enter a stipulated briefing schedule on Defendant’s anticipated

 Motion to Dismiss. In support of this Motion, the parties state as follows:

        1.      On November 30, 2018, Defendant filed a Motion to Dismiss the original

 Complaint. (Dkt. 12.) According to the briefing schedule previously stipulated to by the parties

 and entered by this Court on November 11, 2018, Plaintiff’s response was due on January 11,

 2019. This Court also entered an identical briefing schedule in Watterson v. Trusted Media

 Brands, Inc., No. 18-cv-00520 (“TMBI”).

        2.      Instead of filing a response to Defendant’s Motion to Dismiss the original

 Complaint, Plaintiff elected to file an Amended Complaint on Friday, December 21, 2018.

 (Dkt. 13.) Plaintiff filed an Amended Complaint in the TMBI matter on that same date as well.

 Pursuant to Rule 15(a)(3), Defendant’s current deadline to respond to the Amended Complaints

 is January 4, 2019.

        3.      Defendant intends to file a Motion to Dismiss the Amended Complaints. Due to

 the Christmas and New Year holidays that fell during the period Defendant currently has to
Case 1:18-cv-00513-WES-PAS Document 14 Filed 01/03/19 Page 2 of 3 PageID #: 139



 respond to the Amended Complaint, and previously scheduled vacations during that time,

 Defendant’s counsel requires additional time to prepare the Motion to Dismiss.

        4.      Accordingly, the parties jointly request that the Court enter the following briefing

 schedule on Defendant’s anticipated Motion to Dismiss the Amended Complaint:

            Defendant’s Motion to Dismiss Due January 25, 2019

            Plaintiff’s Response Due February 15, 2019

            Defendant’s Reply Due March 8, 2019

        5.      Simultaneous with this Motion, the parties are filing a substantially similar motion

 requesting the same extension and briefing schedule in the TMBI matter.

        WHEREFORE, the parties respectfully request that the Court grant Defendant an

 extension of time to and including January 25, 2019 to respond to the Amended Complaint and

 enter the briefing schedule proposed above.

        Dated: January 3, 2019                        Respectfully submitted,

 Counsel for Plaintiff                                Counsel for Defendant Consumer Reports, Inc.
 /s/ Philip L. Fraietta                               /s/ William M. Gantz
 Peter N. Wasylyk                                     William M. Gantz
 LAW OFFICES OF PETER N. WASYLYK                      DENTONS US LLP
 1307 Chalkstone Avenue                               101 Federal Street, Suite 2750
 Providence, RI 02908                                 Boston, MA 02110
 pnwlaw@aol.com                                       bill.gantz@dentons.com
 Tel: (401) 831-7730                                  Tel: (617) 235-6800
 Fax: (401) 861-6064                                  Fax: (617) 235-6899
 Scott A. Bursor, pro hac vice                        Natalie J. Spears, pro hac vice
 Joseph I. Marchese, pro hac vice                     Kristen C. Rodriguez, pro hac vice
 Philip L. Fraietta, pro hac vice                     DENTONS US LLP
 BURSOR & FISHER, P.A.                                233 South Wacker Drive, Suite 5900
 888 Seventh Avenue                                   Chicago, IL 60606
 New York, NY 10019                                   natalie.spears@dentons.com
 scott@bursor.com                                     kristen.rodriguez@dentons.com
 jmarchese@bursor.com                                 Tel: (312) 876-8000
 pfraietta@bursor.com
 Tel: (646) 837-7150

                                                  2
Case 1:18-cv-00513-WES-PAS Document 14 Filed 01/03/19 Page 3 of 3 PageID #: 140




                                 CERTIFICATE OF SERVICE

             I hereby certify that the foregoing JOINT MOTION FOR EXTENSION OF TIME FOR

 DEFENDANT TO RESPOND TO THE AMENDED COMPLAINT AND STIPULATED

 BRIEFING SCHEDULE was filed through the ECF system this 3rd day of January, 2019, and

 will be sent via the ECF system to registered participants, including the following:

                               Peter N. Wasylyk
                               Law Offices of Peter N. Wasylyk
                               1307 Chalkstone Avenue
                               Providence, RI 02908
                               pnwlaw@aol.com

                               Scott A. Bursor, pro hac vice
                               Joseph I. Marchese, pro hac vice
                               Philip L. Fraietta, pro hac vice
                               BURSOR & FISHER, P.A.
                               888 Seventh Avenue
                               New York, NY 10019
                               scott@bursor.com
                               jmarchese@bursor.com
                               pfraietta@bursor.com



                                                      /s/ William M. Gantz


 109924214
